Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in response to an interview with Chad Gorka by a subsequent communication on 08/05/2021.
The application has been amended as follows: 

In the Claims

Claim 1, line 15, “connected to” has been replaced by  --forming part of--  ;
Claim 1, line 30, “and” has been deleted;
Claim 1, line 33, “.” has been replaced by  --, and--  ;
Claim 1, after line 33,  --wherein a plurality of the rotating members, including the rotating member, are configured to sandwich the fixed member in the thrust direction.--  has been inserted;
Claim 2, lines 2-3, “a plurality of the rotating … in the thrust direction, and” has been deleted; and


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests the friction generating portion with a plurality of fixed rings and a plurality of rotating rings together with all the other details now recited in claim 1.  In fact, none of the prior art teaches or suggests the friction generating portion with a plurality of rotating rings together with all the other details now recited in claim 1.
The most pertinent references discovered in the search include:
US 20200398706 A1
US 20180345826 A1
US 20210207665 A1
US 20200284330 A1
US 20210129713 A1
US 20210122264 A1
US 20210221261 A1
US 20210146805 A1.
Several of these references are co-owned and by a statement from Applicant would not be considered to be prior art.  However, the co-owned references are relevant in showing the state of the art because the present invention appears to be an improvement over these co-owned references with regard to the friction generating portion. 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636